MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceedings filed by the petitioner seeking a writ of mandamus from this Court to compel the District Court of Oklahoma County to either grant a speedy trial, or withdraw their detainer in cause No. 34715 lodged against him with the prison authorities.
From the Response furnished by the Attorney General, he has furnished the Court with an order of Dismissal by Judge Ben LaFon of the Common Pleas Court in Oklahoma County in cause No. 34715, thereby making the proceeding in this court moot.
It is therefore the opinion of this Court that the writ of mandamus filed herein is dismissed.
BUSSEY and BRETT, JJ., concur.